The next day the Chief Justice observed that the Court had attended to the question, and were all of opinion that where, upon a review, the former judgment is not reversed in whole, the Court has no jurisdiction of the costs of the first trial. Full costs were allowed by the Court, pursuant to the power vested in them by the statute. The equity is with the defendant, who rested [ * 235 ] satisfied with the former judgment, but * the whole, which he is legally entitled to, is the difference between the damages recovered in the original suit, and those now found, together with the costs of the review.